Citation Nr: 9916083	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to rating in excess of 20 percent for 
degenerative disc disease L5/S1, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1998).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1985 to January 
1988.

The veteran filed a claim in September 1996 for service 
connection for a back disability.  This appeal arises from 
the February 1997 rating decision from the Winston-Salem 
Regional Office (RO) that granted the veteran's claim for 
service connection for degenerative disc disease L5/S1, with 
an evaluation of 20 percent.  A Notice of Disagreement was 
filed in August 1997 and a Statement of the Case was issued 
in September 1997.  A Supplemental Statement of the Case was 
issued in March 1998 granting the veteran an additional 60 
days in which to file a substantive appeal.  A substantive 
appeal was filed in April 1998 with no hearing requested.

The issue of entitlement to an extraschedular rating for 
degenerative disc disease L5/S1 is the subject of the Remand 
decision below.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's degenerative disc disease L5/S1 is most 
closely analogous to severe intervertebral disc syndrome; 
there is no more than moderate objective or functional 
limitation of motion.



CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent for 
degenerative disc disease L5/S1 have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

While in service, the veteran was treated for low back pain 
with muscle spasm and pain that radiated into both legs.  
There was disc space narrowing at L4-L5.

In September 1996, the veteran filed a claim for service 
connection for a back disability.

A February 1995 treatment record from Claude T. Moorman, III, 
M.D., shows that the veteran was carrying a 70 pound sink 
machine in January 1995 when he felt pain in the right aspect 
of the lower back.  Over the next several days, the pain got 
worse.  He went to the emergency room where the diagnosis was 
lumbosacral strain.  He improved but continued to have pain 
which was worse with bending or any type of lifting activity.  
He had some burning and tingling in the anterolateral area.  
He stated his chief complaint, about eighty percent, was the 
pain in the right paraspinous area in the lumbosacral spine 
region.  Twenty percent of his pain was in the anterolateral 
thigh area, although he had no radiation below the knee.  On 
examination, the veteran walked without a limp, though he 
stated his wife had noticed that on long walks, he favored 
the right side.  The veteran had reproduction of pain in the 
right lumbosacral area on bilateral straight leg raising.  On 
palpation, the veteran was extremely tender over the 
paraspinous muscles in the L4/5 area on the right side.  As 
far as neurovascular examination, the veteran had 5/5 
symmetrical strength in the psoas, quadriceps, hamstrings, 
gastroc soleus, tibialis anterior, EHL, and peroneals.  He 
had no decreased sensation in the area in the anterolateral 
thigh where he apparently had occasional pain.  His reflexes 
were hypoactive in all distributions and would be graded at 
1+ and symmetrical at the knee and the ankle.  His toes were 
down going with Babinski testing and there was no evidence of 
clonus.  The x-rays showed some significant narrowing of the 
L5/S1 motion segment and some sclerosis in the pedicles of 
the L5 ring.  The impression included right paralumbar strain 
and degenerative disc disease, L5/S1.  

A May 1996 radiology consultation report from the Durham 
Regional Hospital indicates that veteran complained of low 
back pain and right leg pain.  Films from Triangle Orthopedic 
Assoc. revealed five nonrib-bearing lumbar type vertebral 
bodies.  Lumbar vertebral alignment was unremarkable with 
lumbar vertebral body heights and disc spaces preserved.  
There was relative prominence of hemopoietic bone marrow 
which could have be seen as a normal variant in a patient of 
this age.  Of note, there was no evidence of abnormal 
prolonged T2 signal involving lumbar vertebral bodies.  At 
L1-2, L2-3, and L3-4 levels, there was no evidence of focal 
disc herniation or spinal stenosis.  At the L4-5 level there 
was a minimal bulging disc.  However, there was no evidence 
of encroachment of the neural foramina, focal herniated 
nucleus pulposus, or central spinal stenosis.  At the L5-S1 
level there was no evidence of focal disc herniation or 
spinal stenosis.  The impression included minimal disc bulge 
L4-5.  There was no evidence of focal disc herniation or 
central spinal stenosis.  

On a VA examination in January 1997, the veteran complained 
of low back pain that had gotten more severe in the last two 
years.  He had constant pain in the low back area radiating 
to the left leg.  The veteran stated that the pain was about 
as bad as it would get at the time of the examination.  The 
veteran was wearing an elastic brace and showed evidence of 
pain on motion involving the spine by always attempting to 
protect it.  The lumbosacral spine examination revealed 
location of pain in the L5 area where exaggeration of the 
lumbar curve was present.  Mild paraspinal muscle spasm was 
present with straight leg raising positive at 70 degrees 
bilaterally.  The veteran reported hyperesthesia to pinprick 
on the lateral aspect of the left thigh and leg.  Deep tendon 
reflexes were hypoactive bilaterally and motion was markedly 
limited to flexion forward 40 degrees, extension backward 25 
degrees, lateral flexion 35 degrees, and rotation 25 degrees 
bilaterally.  The veteran could toe/heel, hop, squat, and 
bear weight on each leg with only moderate objective evidence 
of pain.  The x-rays showed minimal degenerative change at 
L4-L5 and L5-S1.  The diagnoses included history of 
degenerative disc disease L5/S1 with severe low back pain 
with minimal x-ray evidence of disease.  

By rating action of February 1997, service connection for 
degenerative disc disease L5/S1 was granted with an 
evaluation of 20 percent.  The current appeal to the Board 
arises from this action.

VA outpatient records from February 1996 to August 1997 were 
associated with the file.  A February 1996 x-ray showed 
normal lumbar spine.  In April 1997, the veteran was seen 
with complaints of back pain secondary to disc disease with 
numbness of both lower extremities, the right leg more than 
the left.  The veteran had right leg pain for the past 24 
hours.  He had a history of chronic intermittent numbness and 
pain.  On examination, there was pain to palpation over L4-
L5, S1.  Bilateral muscle strength was 5+.  Bilateral 
sensation was intact.  Bilateral deep tendon reflexes were 
relatively 3+ and equal.  There was decreased range of motion 
of the back and right leg.  The assessment was low back 
strain.  

In June 1997, the veteran was seen by VA for a general 
medical evaluation.  He had a history of lumbar sprain/strain 
with continued low back pain with radiation/numbness to the 
right leg.  He had recurrent injury/strain to his back with 
spasm due to his work as a plumber.  On examination, there 
was no edema of the extremities.  The femoral and pedal 
pulses were 2+ and equal.  The back had decreased range of 
motion with pain.  Straight leg raising on the right was 30 
degrees with increased pain.  Deep tendon reflexes, knee jerk 
and ankle jerk were 1+ and equal.  The neurological 
examination was grossly within normal limits otherwise.  The 
impression included history of lumbar strain/sprain.  There 
was questionable spinal stenosis - recurrent back spasm with 
pain.  

In July 1997, the veteran was seen at physical therapy.  He 
complained of lumbar back pain with frequent radiation to the 
right leg with numbness and sometimes radiation to the left 
leg.  A MRI revealed a central disc bulge L4, L5 (pressure on 
ventral thecal sac) and no evidence of stenosis.  The 
veteran's reflexes were bilateral quad tendons 1+, bilateral 
achilles 2-.  It was noted that the veteran was guarding.  
Straight leg raising was 75 degrees, right, and 70 degrees, 
left.  Bowstring of the right was positive and of the left 
was negative.  MMT of the hamstrings was 4+ on the right and 
5 on the left.  "Tib anterior" was 4+ on the right and 5 on 
the left; gastroc was 10 bilaterally.  It was noted that 
right heel raises did not go up as high as the left 
(decreased power).  The assessment was right L4, L5 central 
disc bulge causing right with occasional left leg pain and 
numbness. 

Another treatment record from July 1997 shows the veteran 
complained of chronic low back pain and right leg pain of the 
anterior and posterior thigh.  The pain increased when lying 
down at night and when sitting.  It did not go below the 
knee.  The veteran did not have bowel or bladder 
incontinence.  He wore a velcro/elastic brace which did not 
help.  On examination, sensorium was intact to pinprick.  The 
veteran's gait was normal.  Motor was IP 5/5 bilaterally; Q 
was 5/5 bilaterally; TA/EHL was 5/5 bilaterally; gastroc was 
5- on the right and 5 on the left; and unilateral heel raises 
were more difficult on the right.  Straight leg raising 
revealed back pain only.  The assessment was small central 
disc at L4-5 on the right with minimal radicular symptoms.  

In August 1997, the veteran was seen with low back pain into 
the right leg.  He had paresthesia in a socking distribution, 
which was occasionally worse in the right lateral leg.  He 
had no decreased bladder or bowel control.  The MRI was 
reviewed.  This was just not impressive and unlikely (very) 
to be related to the veteran's symptoms.  On examination, 
straight leg raising was negative to 90 degrees bilateral.  
Motor was 5/5 throughout.  Sensation was normal to pinprick 
bilaterally.  Gait was normal.  The assessments were chronic 
low back pain and right leg paresthesia with unremarkable 
MRI.  

On a VA examination in November 1997, the veteran complained 
of recurrent lumbosacral pain with pain and paresthesia in 
the right lower extremity aggravated by prolonged sitting, 
ending, lifting, and stooping.  He was currently experiencing 
constant low back pain with daily flare ups of his symptoms 
that would last 15 to 60 minutes and were relieved by lying 
down.  The veteran denied bladder or bowel difficulty.  On 
examination, the veteran was wearing a wraparound lumbosacral 
support.  He exhibited a normal lumbar spine.  There was no 
apparent body list or spasm of the paraspinal musculature 
noted.  There was limited range of motion about the 
lumbosacral spine:  forward flexion was to 45 degrees, 
extension was to 20 degrees, right and left lateral flexion 
was to 20 degrees, and right and left trunk rotation was to 
30 degrees.  The veteran was able to heel and toe walk 
without difficulty and was able to get on and off the 
examining table with ease.  Iliac crests were level and 
straight leg raising was possible to 90 degrees bilaterally 
when sitting.  The legs were equal in length without 
measurable circumferential atrophy of either thigh or calf.  
The deep tendon reflexes were 1+ and symmetrical bilaterally 
at the knees and ankles.  Extensor halluces longus power was 
rated as normal.  Sensory and vascular examination was within 
normal limits.  The x-rays showed degenerative disc disease 
of the lower lumbar spine.  The diagnoses included 
degenerative disc disease of the lower lumbar spine with 
sciatica.  No increasing pain upon active movements of the 
lumbosacral spine nor evidence of weakened movements or 
incoordination of movements about the spine was observed.  
The examiner indicated that he was unable to comment on the 
veteran's disability except at the time of the examination 
without speculation. 

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating, and that this distinction may be 
important in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying Notice of 
Disagreement (NOD) and whether VA has issued a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC).  
The Court also held that the rule from Francisco v. Brown, 
7 Vet.App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

The undersigned notes that on the April 1998 substantive 
appeal, the veteran indicated that he had not been provided 
an EMG to determine the severity of his neurological 
symptoms.  The January 1997 and November 1997 VA examinations 
as well as the April 1997 to August 1997 VA outpatient 
records provided reports of the veteran's neurological 
symptoms.  There is also an MRI which discusses the status of 
any impingement on the spinal cord which could result in 
radicular symptoms.  Moreover, no medical professional has 
suggested the need for this examination, and it is not 
mentioned in the criteria for rating spinal disorders.  
Therefore, an EMG is not required.  38 C.F.R. § 3.326(b) 
(1998).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in February 1997, service connection was 
awarded for degenerative disc disease L5/S1; a 20 percent 
rating was assigned from September 1991 under Diagnostic Code 
(DC) 5293 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  

Under Diagnostic Code 5293, a 20 percent rating may be 
assigned for moderate intervertebral disc syndrome; recurring 
attacks.  A 40 percent rating may be assigned for severe 
intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  A 60 percent rating may be assigned for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).

The veteran's back disability may also be rated under other 
criteria.  For example, under Diagnostic Code 5292, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating while a 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

Under Diagnostic Code 5295, a 20 percent rating may be 
assigned for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating may be assigned where there is listing of 
whole spine to opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of a joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
disability rating is the maximum allowable under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998). 

Under Diagnostic Code 5289, favorable ankylosis of the lumbar 
spine merits a 40 percent rating, while a 50 percent rating 
is assigned for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (1998). 

The medical evidence in this case indicates that the veteran 
is entitled to a 40 percent rating under Diagnostic Code 
5293, but no more from the initial grant of service 
connection.  While an MRI revealed no actual disc herniation 
or stenosis, it did show pressure on the ventral thecal sac.  
Importantly, although significant neurological signs 
indicating disability have not been identified by physicians, 
the veteran has been consistent in his complaints that he has 
recurring attacks of radiating pain and also pain in his low 
back.  These complaints have been documented in numerous 
treatment records.  Accordingly, the undersigned finds that 
the disability is most closely analogous to that contemplated 
by the 40 percent rating since service connection was 
granted.  A rating of 60 percent which contemplates a 
pronounced disability is not assignable.  In this regard, 
there are no significant objective neurological findings 
which would warrant such a rating.  Reflexes have been 
identified as equal and symmetrical bilaterally and muscle 
power has been noted to be normal.  Sensation is also normal.  

Moreover, the veteran's service connection degenerative disc 
disease L5/S1 does not meet the criteria for a rating in 
excess of 40 percent under Diagnostic Code 5289 as 
unfavorable ankylosis of the lumbar spine has not been 
demonstrated.  Limitation of motion is not shown to be more 
than moderate on objective demonstration.  It is pertinent to 
note that when the veteran was examined by the VA in January 
1997, he indicated that the pain, at that time, was as bad as 
it got.  Additionally, the examiner indicated at the November 
1997 VA examination, that neither increasing pain upon active 
movements of the lumbosacral spine nor evidence of weakened 
movements or incoordination of movements about the spine was 
observed.  The examiner indicated that comments about the 
veteran's disability other than at the time of the 
examination would be speculative.  Therefore, the 
considerations set forth in 38 C.F.R. §§ 4.40, 4.45, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995), have 
been taken into account in evaluating the veteran's claim for 
an increased rating. 


ORDER

Entitlement to a rating of 40 percent for degenerative disc 
disease L5/S1 is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits.
 

REMAND

The veteran has contended that his degenerative disc disease 
L5/S1 has interfered with his employment as a plumber.  VA 
outpatient records from April 1997 to August 1997 show the 
veteran was instructed not to do heavy lifting, he was to 
work light duty, and he was given a note to remain out of 
work for two weeks.  At the November 1997 VA examination, the 
veteran stated he missed two to three months of work in the 
past year due to the recurrent lumbosacral pain.  

In this regard, the RO appears to have adjudicated the issue 
of entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The Board notes, however, that there 
is no evidence that the RO requested the veteran to submit 
employment records in support of his claim.  The Court has 
held that the duty to assist obligates the VA to advise the 
veteran of the relevance of his or her employment records in 
a claim for an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected degenerative disc disease 
L5/S1.  This evidence may include records 
pertaining to lost time or sick leave 
used due to the degenerative disc disease 
L5/S1, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected degenerative disc disease L5, 
S1 pursuant to 38 C.F.R. § 3.321(b)(1) 
are met.  If such criteria are met, then 
the matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which includes a summary of 
any additional evidence submitted, any 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
an opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law.  The 
Board intimates no opinion as to the 
ultimate outcome of the case as regards 
the claim of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the 
service-connected degenerative disc 
disease L5, S1.  The appellant need take 
no action unless otherwise notified.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

